Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 1 of 22




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.


  PALM SPRINGS MILE ASSOCIATES,
  LTD.; ROSS DRESS FOR LESS INC.;
  THE TJX COMPANIES, INC.; WINN-
  DIXIE STORES, INC.; and DON PAN
  HIALEAH 585, LLC.

          Defendants.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues PALM SPRINGS MILE

  ASSOCIATES, LTD.; ROSS DRESS FOR LESS INC.; THE TJX COMPANIES, INC.; WINN-

  DIXIE STORES, INC.; and DON PAN HIALEAH 585, LLC., (hereinafter “Defendants”), and as

  grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

                                                      1
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 2 of 22




  U.S.C. § 12181, et seq.

         4.        Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  in Miami-Dade County, Florida, and is otherwise sui juris.

         5.        At all times material, Defendant, PALM SPRINGS MILE ASSOCIATES, LTD.,

  owned an operated a place of public accommodation at 415 W 49th St, Hialeah, FL 33012,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida.

         6.        At all times material, Defendant, PALM SPRINGS MILE ASSOCIATES, LTD.,

  owned an operated an office building located at 415 W 49th St, Hialeah, FL 33012, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida.

         7.        At all times material, Defendant, PALM SPRINGS MILE ASSOCIATES, LTD.,

  was and is a Florida Limited Partnership, organized under the laws of the state of Florida with its

  principal place of business in New York, NY, and with its registered agent located in Tallahassee,

  Florida.

         8.        At all times material, Defendant, ROSS DRESS FOR LESS INC., owned and

  operated a retail store at 415 W 49th St, Hialeah, FL 33012, (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade, Florida. ROSS DRESS FOR LESS INC. holds itself out to the public as “Ross

  Store #511.”

         9.        At all times material, Defendant, ROSS DRESS FOR LESS INC., was and is a

  Foreign Profit Corporation, organized under the laws of the state of California with its principal

  place of business in Dublin, California, and with its registered agent located in Plantation, Florida.



                                                    2
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 3 of 22




           10.     At all times material, Defendant, THE TJX COMPANIES, INC., owned and

  operated a retail store at 415 W 49th St, Hialeah, FL 33012, (hereinafter the “Commercial

  Property”) and conducted a substantial amount of business in that place of public accommodation

  in Miami-Dade, Florida. THE TJX COMPANIES, INC. holds itself out to the public as “TJ Maxx

  #593.”

           11.     At all times material, Defendant, THE TJX COMPANIES, INC., was and is a

  Florida Limited Liability Company, with its principal place of business in Hialeah, Florida.

           12.     At all times material, Defendant, WINN-DIXIE STORES, INC., owned and

  operated a supermarket business and place of public accommodation located at 415 W 49th St,

  Hialeah, FL 33012, (hereinafter the “Commercial Property”) and conducted a substantial amount

  of business in that place of public accommodation in Miami-Dade, Florida. WINN-DIXIE

  STORES, INC. holds itself out to the public here as “Fresco y Mas.”

           13.     At all times material, Defendant, WINN-DIXIE STORES, INC., was and is a

  Florida Corporation, with its principal place of business in Jacksonville, Florida.

           14.     At all times material, Defendant, DON PAN HIALEAH 585, LLC., owned and

  operated a restaurant and place of public accommodation at 415 W 49th St, Hialeah, FL 33012,

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade, Florida. DON PAN HIALEAH 585, LLC. holds

  itself out to the public as “Don Pan.”

           15.     At all times material, Defendant, DON PAN HIALEAH 585, LLC., was and is a

  Florida Limited Liability Company, with its principal place of business in Hialeah, Florida.

           16.     Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct



                                                   3
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 4 of 22




  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                         FACTUAL ALLEGATIONS

         17.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         18.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         19.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         20.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         21.       Defendant, PALM SPRINGS MILE ASSOCIATES, LTD., owns, operates and

  oversees the Commercial Property, to include but not limited too, its general parking lot, parking

  spots, and the office building located on the Commercial Property.

         22.       The subject Commercial Property is open to the public and is located in Hialeah,

  Miami-Dade County, Florida.

         23.       The individual Plaintiff visits the Commercial Property and business located



                                                    4
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 5 of 22




  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about October 14, 2020 and November 13, 2020 encountering multiple violations of the ADA that

  directly affected his ability to use and enjoy the Commercial Property and business located therein.

  He often visits the Commercial Property and business located within the Commercial Property in

  order to avail himself of the goods and services offered there, and because it is approximately

  nineteen (19) miles from his residence, and is near his friends’ residences as well as other business

  he frequents as a patron. He plans to return to the Commercial Property and the business located

  within the Commercial Property within one (1) month of the filing of this Complaint, specifically

  on November 25, 2020.

         24.       Plaintiff resides nearby in the same County and state as the Commercial Property

  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within one (1) month from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on November 25, 2020.

         25.       The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         26.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.



                                                   5
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 6 of 22




  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         27.       Defendant, PALM SPRINGS MILE ASSOCIATES, LTD., owns and operates a

  place of public accommodation as defined by the ADA and the regulations implementing the ADA,

  28 CFR 36.201 (a) and 36.104. Defendant, PALM SPRINGS MILE ASSOCIATES, LTD., also

  owns and operates an office building within the Commercial Property. ROSS DRESS FOR LESS

  INC., owned and operated a retail store within the Commercial Property. Defendant, THE TJX

  COMPANIES, INC., owned and operated a retail store within the Commercial Property.

  Defendant, WINN-DIXIE STORES, INC., owned and operated a supermarket business and place

  of public accommodation within the Commercial Property. Defendant, DON PAN HIALEAH

  585, LLC., owned and operated a restaurant and place of public accommodation within the

  Commercial Property. The place of public accommodation that Defendants, PALM SPRINGS

  MILE ASSOCIATES, LTD.; ROSS DRESS FOR LESS INC.; THE TJX COMPANIES, INC.;

  WINN-DIXIE STORES, INC.; and DON PAN HIALEAH 585, LLC., own and/or operate is

  located at 415 W 49th St, Hialeah, FL 33012.

         28.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through VI of this Complaint.



                                                  6
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 7 of 22




  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         29.        Defendant, PALM SPRINGS MILE ASSOCIATES, LTD., as landlord and owner

  of the Commercial Property, is responsible for all ADA violations listed in Counts I through VI of

  this Complaint.

         30.        Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                           COUNT I
                           AS TO PALM SPRINGS MILE ASSOCIATES, LTD.
         31.        The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 30 above as though fully set forth herein.

         32.        Defendant, PALM SPRINGS MILE ASSOCIATES, LTD., has discriminated,

  and continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to

  have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or

  fewer employees and gross receipts of $500,000 or less). A list of the violations that Plaintiff

  encountered during his visit to the Commercial Property, include but are not limited to, the



                                                   7
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 8 of 22




  following:

          A. Parking

 i. The plaintiff had difficulty accessing the facility, as there are designated accessible parking

    spaces located too far from an accessible route to the facility. Violation: Some of the accessible

    parking spaces are not located on the shortest route to an accessible entrance, violating Section

    4.6.2 of the ADAAG and Section 208.3.1 of the 2010 ADA Standards, whose resolution is

    readily achievable.

ii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

    located on an excessive slope. Violation: There are accessible parking spaces located on an

    excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

    Standards, whose resolution is readily achievable.

iii. The plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

    aisles are located on an excessive slope. Violation: There are accessible parking space access

    aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of

    the 2010 ADA Standards, whose resolution is readily achievable.

          B. Entrance Access and Path of Travel

 i. The plaintiff had difficulty using some of the curb ramps, as the slopes are excessive. Violation:

    There are curb ramps at the facility that contain excessive slopes, violating Section 4.7.2 of the

    ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose resolution is readily

    achievable.

ii. The plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

    Violation: There are inaccessible routes from the public sidewalk and transportation stop. These

    are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the ADAAG and

    Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose resolution is readily

    achievable.

                                                    8
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 9 of 22




 iii. The plaintiff had difficulty traversing the path of travel due to abrupt changes in level. Violation:

     There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2 of the

     ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv. The plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

     2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7 of

     the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

     achievable.

  v. The plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

     Violation: There are inaccessible routes between sections of the facility. These are violations of

     the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2, 303,

     402 and 403, whose resolution is readily achievable.

 vi. The plaintiff could not enter tenant spaces without assistance, as the required level landing is not

     provided. Violation: A level landing that is 60 inches minimum perpendicular to the doorway is

     not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of the ADAAG

     and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily achievable.

vii. There are objects on the path of travel at the facility that protrude more than the maximum

     allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

     whose resolution is readily achievable.

viii. The plaintiff could not traverse through areas of the facility, as the required 36” path is not

     provided. Violation: A continuous path of travel connecting all essential elements of the facility

     is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections 206.2.2

     & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

 ix. The plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

     are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

     violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards, whose

                                                      9
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 10 of 22




     resolution is readily achievable.

  x. The plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

     Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

     Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 xi. The plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

     handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA Standards,

     whose resolution is readily achievable.

xii. The plaintiff had difficulty traversing the path of travel, as there are wide openings on ground

     surfaces. Violation: There are inaccessible routes with openings more than ½”. These are

     violations of the requirements in Section 4.5.4 of the ADAAG and Section 302.3 of the 2010

     ADA Standards, whose resolution is readily achievable.

xiii. The plaintiff had difficulty entering tenant spaces without assistance, as the door hardware

     requires tight grasping. Violation: The tenant entrance doors have non-compliant hardware for

     disabled patrons, violating Section 4.13.9 of the ADAAG and Sections 309.4 and 404.2.7 of the

     2010 ADA Standards, whose resolution is readily achievable.

                                     COUNT II
           AS TO PALM SPRINGS MILE ASSOCIATES, LTD. (419 OFFICE BUILDING)
          33.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   30 above as though fully set forth herein.

          34.     Defendant, PALM SPRINGS MILE ASSOCIATES, LTD., has discriminated, and

   continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

   accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

   encountered during his visit to the Commercial Property, include but are not limited to, the

   following:


                                                    10
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 11 of 22




          A. Access to Goods and Services

 i. There are drinking fountains that don’t provide access to those who have difficulty bending or

     stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of the

     ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is readily

     achievable.

          B. Public Restrooms

 i. There are permanently designated interior spaces without proper signage, violating Section

     4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

     whose resolution is readily achievable.

 ii. The plaintiff could not use the accessible toilet compartment door without assistance, as it is not

     self-closing and does not have compliant door hardware. Violation: The accessible toilet

     compartment door does not provide hardware and features that comply with Sections 4.17.5 and

     4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

     resolution is readily achievable.

iii. The plaintiff could not enter the accessible toilet compartment without assistance, as the required

     maneuvering clearance is not provided. Violation: The accessible toilet compartment does not

     provide the required latch side clearance at the door violating Sections 4.13.6 and 4.17.5 of the

     ADAAG and Sections 404.2.4 and 604.8.1.2 of the 2010 ADA Standards, whose resolution is

     readily achievable.

iv. The plaintiff had difficulty using the urinals as the rims are mounted too high. Violation: There

     are urinals provided for public use that do not comply with the standards set forth in Section

     4.18.2 of the ADAAG and Section 605.2 of the 2010 ADA Standards, whose resolution is readily

     achievable.


                                                    11
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 12 of 22




  v. The plaintiff could not use the coat hook without assistance, as it is mounted too high. Violation:

      There are coat hooks provided for public use in the restroom, outside the reach ranges prescribed

      in Sections 4.2.5, 4.2.6, and 4.25.3 of the ADAAG and Sections 308 and 604.8.3 of the 2010

      ADA Standards, whose resolution is readily achievable.

 vi. The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the accessible

      toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes are not fully

      wrapped or maintained outside the accessible toilet compartment violating Section 4.19.4 of the

      ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose resolution is readily

      achievable.

vii. The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

      the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

      Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

      is readily achievable.

viii. The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the required

      distance from the side wall. Violation: The water closet in the accessible toilet compartment is

      mounted at a non-compliant distance from the wall in violation of Section 4.17.3 and Figure

      30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose resolution is readily

      achievable.

 ix. The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not the

      required length. Violation: The grab bars in the accessible toilet compartment do not comply

      with the requirements prescribed in Section 4.17.6 of the ADAAG and Sections 604.5.2 and 609

      of the 2010 ADA Standards, whose resolution is readily achievable.

  x. The plaintiff could not use the lavatory outside the accessible toilet compartment without



                                                       12
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 13 of 22




     assistance, as the required toe clearance is not provided. Violation: There are lavatories outside

     the accessible toilet compartment that don’t provide the required clearances violating Section

     4.19.2 & Figure 31 of the ADAAG and Sections 213.3.4, 306.2, & 606.2 of the 2010 ADA

     Standards, whose resolution is readily achievable.

                                 COUNT III
      AS TO PALM SPRINGS MILE ASSOCIATES, LTD. AND ROSS DRESS FOR LESS
                                   INC.
          35.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

   30 above as though fully set forth herein.

          36.       Defendants, PALM SPRINGS MILE ASSOCIATES, LTD. and ROSS DRESS

   FOR LESS INC., have discriminated, and continue to discriminate, against Plaintiff in violation

   of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

   1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

   of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

   are not limited to, the following:

          A. Public Restrooms

 i. The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the accessible

     toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes are not fully

     wrapped or maintained outside the accessible toilet compartment violating Section 4.19.4 of the

     ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose resolution is readily

     achievable.

 ii. The plaintiff could not use the accessible toilet compartment door without assistance, as it is not

     self-closing and does not have compliant door hardware. Violation: The accessible toilet

     compartment door does not provide hardware and features that comply with Sections 4.17.5 and

     4.13.9 of the ADAAG and Sections 309.4 and 604.8.1.2 of the 2010 ADA Standards, whose

                                                    13
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 14 of 22




    resolution is readily achievable.

iii. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not wrapped.

    Violation: The lavatory pipes are not fully wrapped or insulated violating Section 4.19.4 of the

    ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is readily achievable.

iv. The plaintiff could not use the soap dispenser without assistance, as it is mounted too high.

    Violation: There are dispensers provided for public use in the restroom, with controls outside the

    ranges prescribed in Sections 4.2.5, 4.2.6, and 4.27.3 of the ADAAG and Sections 308 & 309.3

    of the 2010 ADA Standards, whose resolution is readily achievable.

 v. The plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

    the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

    Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

    is readily achievable.

vi. The plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the clear

    floor space. Violation: The required clear floor space is not provided next to the toilet, violating

    Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010 ADA

    Standards, whose resolution is readily achievable.

                               COUNT IV
  AS TO PALM SPRINGS MILE ASSOCIATES, LTD. AND THE TJX COMPANIES, INC.

          37.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 30 above as though fully set forth herein.

          38.       Defendants, PALM SPRINGS MILE ASSOCIATES, LTD. and THE TJX

  COMPANIES, INC., have discriminated, and continue to discriminate, against Plaintiff in

  violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

  January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or


                                                    14
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 15 of 22




   less). A list of the violations that Plaintiff encountered during his visit to the Commercial Property,

   include but are not limited to, the following:

          A. Public Restrooms

 i. The plaintiff could not exit the restroom without assistance, as the required maneuvering

    clearance was not provided due to the location of a trashcan. Violation: The restroom door does

    not provide the required latch side clearance due to a lack of maintenance violating Section

    4.13.6 of the ADAAG, 28 CFR 36.211, and Section 404.2.4 of the 2010 ADA Standards, whose

    resolution is readily achievable.

 ii. The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the accessible

    toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes are not fully

    wrapped or maintained outside the accessible toilet compartment violating Section 4.19.4 of the

    ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose resolution is readily

    achievable.

iii. The plaintiff could not use the toilet seat cover dispenser without assistance as it is mounted at a

    location where the clear floor space to access it is not provided. Violation: The clear floor space

    provided at elements in the restroom violates the provisions of Sections 4.2.4 and 4.27.2 of the

    ADAAG and Section 305.3 of the 2010 ADA Standards, whose resolution is readily achievable.

iv. The plaintiff could not transfer to the toilet without assistance, as the rear grab bar is not at the

    required location. Violation: The grab bars in the accessible toilet compartment do not comply

    with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.2 of the

    2010 ADA Standards, whose resolution is readily achievable.

 v. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors provided

    in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG and Section



                                                     15
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 16 of 22




    603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi. The plaintiff had difficulty opening the restroom door without assistance, as the door pressure to

    operate the door was excessive. Violation: There are doors at the facility that require excessive

    force to open them, in violation of Section 4.13.11 of the ADAAG and Section 404.2.9 of the

    2010 ADA Standards, whose resolution is readily achievable.

                                COUNT V
   AS TO PALM SPRINGS MILE ASSOCIATES, LTD. AND WINN-DIXIE STORES, INC.

          39.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 30 above as though fully set forth herein.

          40.       Defendants, PALM SPRINGS MILE ASSOCIATES, LTD. and WINN-DIXIE

   STORES, INC., have discriminated, and continue to discriminate, against Plaintiff in violation of

   the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

   1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

   of the violations that Plaintiff encountered during his visit to the Commercial Property, include but

   are not limited to, the following:

          A. Access to Goods and Services

 i. There are drinking fountains that don’t provide access to those who have difficulty bending or

    stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of the

    ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is readily

    achievable.

 ii. There is seating provided at the facility that does not comply with the standards prescribed in

    Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

    resolution is readily achievable.




                                                    16
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 17 of 22




          B. Public Restrooms

 i. The plaintiff was exposed to a cutting/burning hazard because the lavatory outside the accessible

     toilet compartment have pipes that are not wrapped. Violation: The lavatory pipes are not fully

     wrapped or maintained outside the accessible toilet compartment violating Section 4.19.4 of the

     ADAAG and Sections 213.3.4 & 606.5 of the 2010 ADA Standards, whose resolution is readily

     achievable.

 ii. The plaintiff could not use the accessible toilet compartment door without assistance, as it is not

     self-closing. Violation: The accessible toilet compartment door does not provide the features that

     comply with Sections 4.17.5 of the ADAAG and Section 604.8.1.2 of the 2010 ADA Standards,

     whose resolution is readily achievable.

iii. The plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not wrapped.

     Violation: The lavatory pipes are not fully wrapped or insulated violating Section 4.19.4 of the

     ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is readily achievable.

iv. The plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors provided

     in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG and Section

     603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 v. The plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

     12” above a grab bar obstructing its use. Violation: The grab bars in the accessible toilet

     compartment do not comply with the requirements prescribed in Sections 4.17.6 and 4.26 of the

     ADAAG and Section 609.3 of the 2010 ADA Standards, whose resolution is readily achievable.

vi. The plaintiff had difficulty using the toilet without assistance, as it is not mounted at the required

     distance from the side wall. Violation: The water closet in the accessible toilet compartment is

     mounted at a non-compliant distance from the wall in violation of Section 4.17.3 and Figure



                                                     17
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 18 of 22




     30(a) of the ADAAG and Section 604.2 of the 2010 ADA Standards, whose resolution is readily

     achievable.

vii. The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

     required location. Violation: The grab bars in the accessible toilet compartment do not comply

     with the requirements prescribed in Section 4.17.6 of the ADAAG and Section 604.5.1 of the

     2010 ADA Standards, whose resolution is readily achievable.

                                COUNT VI
     AS TO PALM SPRINGS MILE ASSOCIATES, LTD. AND DON PAN HIALEAH 585,
                                   LLC.

           41.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

   through 30 above as though fully set forth herein.

           42.       Defendants, PALM SPRINGS MILE ASSOCIATES, LTD. and DON PAN

   HIALEAH 585, LLC., have discriminated, and continue to discriminate, against Plaintiff in

   violation of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or

   January 26, 1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or

   less). A list of the violations that Plaintiff encountered during his visit to the Commercial Property,

   include but are not limited to, the following:

           A. Access to Goods and Services

  i. There is seating provided at the facility that does not comply with the standards prescribed in

     Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

     resolution is readily achievable.

           B. Public Restrooms

  i. The plaintiff could not transfer to the toilet without assistance, as objects are mounted less than

     12” above a grab bar obstructing its use. Violation: The grab bars do not comply with the

     requirements prescribed in Sections 4.16.4 & 4.26 of the ADAAG and Section 609.3 of the 2010

                                                     18
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 19 of 22




     ADA Standards, whose resolution is readily achievable.

 ii. The plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

     required location. Violation: The grab bars do not comply with the requirements prescribed in

     Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

     whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

          43.       The discriminatory violations described in Counts I through VI are not an

   exclusive list of the Defendants’ ADA violations.          Plaintiff requests an inspection of the

   Defendants’ places of public accommodation in order to photograph and measure all of the

   discriminatory acts violating the ADA and barriers to access in conjunction with Rule 34 and

   timely notice. Plaintiff further requests to inspect any and all barriers to access that were concealed

   by virtue of the barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further

   ingress, use, and equal enjoyment of the Commercial Business and business located within the

   Commercial Property; Plaintiff requests to be physically present at such inspection in conjunction

   with Rule 34 and timely notice. A complete list of the Subject Premises’ ADA violations, and the

   remedial measures necessary to remove same, will require an on-site inspection by Plaintiff’s

   representatives pursuant to Federal Rule of Civil Procedure 34.

          44.       The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and



                                                     19
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 20 of 22




  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         45.          Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         46.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

         47.          A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested



                                                     20
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 21 of 22




  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         48.       Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

  employees and gross receipts of $500,000 or less). All other conditions precedent have been met

  by Plaintiff or waived by the Defendant.

         49.       Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

  business, located at and/or within the commercial property located at 415 W 49th St, Hialeah, FL

  33012, the exterior areas, and the common exterior areas of the Commercial Property and business

  located within the Commercial Property, to make those facilities readily accessible and useable to

  The Plaintiff and all other mobility-impaired persons; or by closing the facility until such time as

  the Defendants cure the violations of the ADA.

         WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

  subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

  U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be



                                                   21
Case 1:20-cv-24701-RNS Document 1 Entered on FLSD Docket 11/16/2020 Page 22 of 22




  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: November 16, 2020

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      22
